Citation Nr: 9932719	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  99-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
May 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a October 1998 rating 
decision, in which the RO denied the veteran's claim for an 
increased rating for PTSD.  The disability had previously 
been evaluated as 30 percent disabling, with an effective 
date from March 1995.  The veteran filed an NOD in November 
1998, and an SOC was issued by the RO in February 1999.  The 
veteran filed a substantive appeal that same month.  In 
September 1999, the veteran testified before the undersigned 
Member of the Board during a Video Conference Hearing.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected PTSD is 
more severe than previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).


As noted above, the veteran has been service connected for 
PTSD since 1995, and is currently in receipt of a 30 percent 
disability rating.  The Board previously denied the veteran's 
appeal of his 30 percent disability rating in a May 1997 
decision but,. since this is a new claim for increase, that 
decision has no impact upon the present appeal.

In September 1997, the veteran filed an increased-rating 
claim for his PTSD.  That same month, he was medically 
examined for VA purposes.  The examiner's diagnosis was PTSD, 
chronic, with delayed onset.  The veteran was assigned a GAF 
(global assessment of functioning) score of 45, which 
reflected serious symptoms.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 4th Edition, American 
Psychiatric Association (1994).  

In July 1998, the RO received treatment records from theVA 
Medical Center (VAMC) in Beckley, dated from September 1997 
to May 1998.  These records reflected the veteran's continued 
treatment for PTSD, with reported GAF scores ranging from 65 
to 75, reflecting mild to slight symptoms.  Id.

Thereafter, the RO received VAMC Beckley medical records, 
dated from January 1997 to December 1998.  These records 
noted the veteran's continued treatment for PTSD.  In 
particular, a discharge summary, dated in November 1998, 
reflected that he had been hospitalized for eight days after 
he began to hear voices, had violent thoughts, and reported 
suicidal and homicidal ideation.  The discharge diagnosis was 
PTSD.  The veteran's admission GAF score was noted as 44, 
reflecting serious symptoms; and he was assigned a discharge 
GAF score of 53, reflecting moderate symptoms.  

In December 1998, the veteran again underwent VA medical 
examination.  The examiner's diagnosis was PTSD, delayed 
onset.  The examiner assigned a GAF score of 50, reflecting 
serious symptoms.  A GAF score of 65 was also assigned for 
the previous year, reflecting mild symptoms.  

During his Video Conference Hearing in September 1999, the 
veteran reported that he had previously filed a claim for 
disability benefits with the Social Security Administration 
(SSA).  He also noted that, with respect to that claim, he 
had been examined by several doctors to determine his level 
of disability.  He submitted, at the hearing, a copy of an 
SSA Appeals Council decision, date-stamped "JUL - 9" but 
with no indication of the year of issuance, indicating that 
the veteran's claim, originally denied, had been remanded to 
the Administrative Law Judge who had issued the decision, for 
further consideration.  The remand order noted that the 
original decision, denying the veteran's claim, had been 
rendered in December 1998.  Furthermore, during the hearing, 
the veteran reported that a private attorney, representing 
him in his claim for SSA benefits, Mr. Wilson Ruckee of 
Logan, West Virginia, had copies of all the medical records 
being considered by the SSA.  

We are aware that, "[w]hen VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records."  Hayes v. Brown, 9 Vet.App. 67, 73-74 
(1996) (quoting Murincsak v. Derwinski, 2 Vet.App. 363, 373 
(1992)), Baker v. West, 11 Vet.App. 163, 169 (1998).  The 
cited cases involved issues as to whether the veterans, in 
the then current claims, were totally disabled or warranted 
an increased rating for already service-connected 
disabilities.  

Thus, while the appeal before us has been well developed by 
the RO, since the veteran reported at his Video Conference 
hearing of the existence of medical records associated with 
his claim for SSA benefits, and given that such records may 
be relevant to his claim for an increased rating, the Board 
believes they should be obtained and considered before we 
reach a final decision.  

Accordingly, while we regret the delay, this case is REMANDED 
to the RO for the following actions:

1. The RO should request from the veteran the 
full mailing address of Wilson Ruckee of 
Logan, West Virginia.  A request should be 
made to Mr. Ruckee for copies of all medical 
records in his possession pertaining to the 
veteran's claim for benefits with the SSA, as 
well as any final decision of SSA as to the 
veteran's claim for disability benefits from 
that agency.  If Mr Ruckee does not furnish 
the requested records, the veteran should be 
asked to do so.  If it is then deemed 
necessary and appropriate by the RO, the RO 
should contact the appropriate SSA office and 
request a copy of any final decision with 
respect to the veteran's claim for disability 
benefits with that agency.  Copies of all of 
the documents found in the decision's List of 
Exhibits should also be forwarded to the RO.  
All material obtained, from Mr. Ruckee, the 
veteran, or the SSA, should be incorporated 
into the claims folder.  

2. Furthermore, the RO should obtain the names 
and addresses of all medical care providers 
(VA or non-VA), if any, who have treated the 
veteran for his PTSD since December 1998.  The 
RO should request that the veteran furnish 
signed authorizations for release to VA of the 
medical records in connection with each non-VA 
source identified.  The RO should attempt to 
obtain any such treatment records and any 
additional VA medical records not already on 
file, which may exist, and incorporate them 
into the claims folder.  

3. Upon completion of the above, the RO should 
review the evidence of record and enter its 
determination with respect to an increased 
rating for PTSD.  Whether a new psychiatric 
examination should be sought is left to the 
discretion of the RO.  If the decision remains 
adverse to the veteran, the RO should issue an 
SSOC, a copy of which should be provided to 
the veteran, and his representative.  
Thereafter, the veteran and his representative 
should be given the opportunity to respond.  
The case should be returned to the Board for 
further appellate consideration, if otherwise 
in order, following appropriate appellate 
procedure. 


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



